DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 29 be found allowable, claims 32 and 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 30 be found allowable, claims 33 and 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 31 be found allowable, claims 34 and 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 1-16, and 19-28 objected to because of the following informalities:  
Regarding claim 1, “the density” in line 11 lacks a proper antecedent basis.
Further regarding claim 1, “a flexographic printing press” in line 2 should be “the flexographic printing press,” because “a flexographic printing press” is recited in line 1.
Regarding claim 3, it appears that “measurijg” in line 2 should be “measuring”.
Regarding claim 7, it appears that “a sleeve” in lines 2-3 should be “the sleeve,” because “a sleeve” is recited in claim 1.
Regarding claim 10, it appears that “a motor” in line 2 should be “the motor,” because “a motor” is already recited in claim 1.
Regarding claim 15, it appears that “a motor” in line 1 should be “the motor,” because “a motor” is already recited in claim 1.
Regarding claim 19, it appears that “a printing substrate” in line 2 should be “the printing substrate,” because “a printing substrate” is recited in claim 17.
Regarding claim 22, “the dot density” in line 3 lacks a proper antecedent basis.
Regarding claim 26, “said ID” of line 3 lacks a proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 8, 12, 16, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the specification fails to disclose how Applicant determines dot density from prepress data, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 12, the specification fails to disclose any steps or structure for measuring the shore hardness of the flexographic printing form, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 16, the specification fails to disclose how one obtains a determined actual value of the adjustment value, leading one to conclude that at the time the application was file, applicant was not in possession of the claimed invention.
Regarding claim 27, the specification fails to disclose any steps or structure for measuring the shore hardness of the flexographic printing form, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “being a location-dependent density of printing elevations of the flexographic printing forme” in lines 9-10 appears to lack a clear relationship to the remainder of the claim language, making it unclear how this limitation affects the scope of the claim.
Regarding claim 8, it is not clear exactly how dot density is determined using prepress data.
Regarding claim 11, the phrase “being a location-dependent density of printing elevations of the flexographic printing forme” in lines 3-4 appears to lack a clear relationship to the remainder of the claim language, making it unclear how this limitation affects the scope of the claim.
Regarding claim 12, it is not clear what steps or structure are used to measure the shore hardness, rendering the scope of the claim indefinite.
Regarding claim 16, it is not clear how the determined actual value of the adjustment value is determined, as no structure or method steps for determining this actual value are claimed or disclosed, making the scope of the claim indefinite.
Regarding claim 27, it is not clear what steps or structure are used to measure the shore hardness, rendering the scope of the claim indefinite.

Applicant should note that while claims 8, 12, 16, and 27 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 112, and are not otherwise allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-11, 13-15, 17, 18, 22-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitelaw et al., US 2010/0018419 A1 (hereinafter Whitelaw).
Regarding claim 1, Whitelaw teaches a method of operating a flexographic printing press, the method comprising:
providing a flexographic printing press (10, Fig. 1) including a printing cylinder (18, Fig. 1) carrying a sleeve with at least one flexographic printing forme or a flexographic printing cylinder (plate 26, Fig. 1; “the invention also features a mounter adapted to rotatably support a printing cylinder or sleeve,” ¶ 0016) and an impression cylinder (12, Fig. 1);
using a motor (66, 72, Fig. 2) of the flexographic printing press for adjusting a contact pressure between the printing cylinder or the flexographic printing cylinder and the impression cylinder; and carrying out the adjustment in an automated manner as a function of a dot density of the flexographic printing forme being a location-dependent density of printing elevations of the flexographic printing forme, or data computationally derived from the density (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 2, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches which further comprises carrying out adjustments dynamically during a printing operation as a function of a rotary speed of the printing cylinder (when the speed is zero, for example, the adjustments can be dynamically adjusted to move the cylinders away from each other to allow installation of different plates and/or anilox rolls, Fig. 1).
Regarding claim 3, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches which further comprises measuring the dot density of the flexographic printing forme in a contact-free manner in a measuring operation (laser head 44 measures topography of plates, Fig. 1).
Regarding claim 4, Whitelaw teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Whitelaw also teaches which further comprises measuring the dot density of the flexographic printing forme in a measuring device before a printing operation (measuring device 24, Fig. 1).
Regarding claim 9, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches which further comprises calculating adjustment values (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 10, Whitelaw teaches the invention of claim 9, as set forth in the rejection of claim 9 above. Whitelaw also teaches which further comprises transmitting the adjustment values to a control of a motor for adjusting the contact pressure (control 50, Figs. 1, 2).
Regarding claim 11, Whitelaw teaches the invention of claim 9, as set forth in the rejection of claim 9 above. Whitelaw also teaches which further comprises carrying out the calculation of the adjustment values as a function of a dot density of the flexographic printing forme being a location-dependent density of printing elevations of the flexographic printing forme or of data computationally derived from the density (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 13, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches which further comprises providing the flexographic printing press with an anilox roller for inking the flexographic printing forme (16, Fig. 1).
Regarding claim 14, Whitelaw teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Whitelaw also teaches which further comprises marking the anilox roller with an ID and identifying the ID in the flexographic printing press (“The anilox roller 16 may have a similar construction as the printing cylinder 18, including an RFID chip 96,” ¶ 0099).
Regarding claim 15, Whitelaw teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Whitelaw also teaches which further comprises using a motor to adjust a further contact pressure being a contact pressure between the printing cylinder and the anilox roller (motors 66 and 72, Fig. 2, adjust position of print cylinder 18, which adjusts pressure between print cylinder and impression roll 12, Fig. 1, and print cylinder and anilox roll 16, Fig. 1).
Regarding claim 17, Whitelaw teaches a flexographic printing press, comprising:
at least one flexographic printing unit for printing on a printing substrate using flexographic printing ink (10, Fig. 1), said at least one flexographic printing unit including a printing cylinder carrying a sleeve with at least one flexographic printing forme or a flexographic printing cylinder (18, Fig. 1), an impression cylinder (12, Fig. 1), and an anilox roller (16, Fig. 1); and
at least one actuating motor for an automated adjustment of a contact pressure between said printing cylinder or flexographic printing cylinder and said impression cylinder (66, 72, Fig. 2).
Regarding claim 18, Whitelaw teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Whitelaw also teaches wherein said actuating motor is computationally controlled based on dot density or data derived from the dot density to provide the contact pressure between said printing cylinder and said impression cylinder with a predefined value or a predefined range of values (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 22, Whitelaw teaches a system, comprising:
a flexographic printing press according to claim 17 (as set forth in the rejection of claim 17 above); and
a measuring device for measuring the dot density of the flexographic printing forme, said measuring device measuring the dot density of the flexographic printing forme and transmitting the dot density or data derived from the dot density to the flexographic printing press (24, 44, Fig. 1; 40 transmits to 50 via 48, Fig. 1).
Regarding claim 23, Whitelaw teaches the invention of claim 22, as set forth in the rejection of claim 22 above. Whitelaw also teaches which further comprises a machine-readable ID marking at least one of said flexographic printing forme or said sleeve (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096).
Regarding claim 24, Whitelaw teaches the invention of claim 23, as set forth in the rejection of claim 23 above. Whitelaw also teaches wherein said ID is an unambiguous identifier of said sleeve (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096).
Regarding claim 25, Whitelaw teaches the invention of claim 24, as set forth in the rejection of claim 24 above. Whitelaw also teaches wherein said ID includes at least one of multiple digits or letters or special characters (“data are read from the RFID chip 96,” ¶ 0097).
Regarding claim 26, Whitelaw teaches the invention of claim 22, as set forth in the rejection of claim 22 above. Whitelaw also teaches wherein said measuring device indirectly transmits the dot density or data derived from the dot density to said flexographic printing press together with said ID by buffering and accessing the dot density or the data derived from the dot density by said flexographic printing press for a printing operation using at least one of said flexographic printing forme or said sleeve (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089; “This communication channel further includes a read head or read/write head 52a (FIG. 2) that is arranged adjacent to the detector 52 in the colour deck of the printing press for reading the data from the RFID chip 96. Preferably, the data are read from the RFID chip 96 during the time when the detector 52 in the printing press detects the position of the reference mark 36,” ¶ 0097).
Regarding claim 28, Whitelaw teaches the invention of claim 22, as set forth in the rejection of claim 22 above. Whitelaw also teaches which further comprises a plurality of anilox rollers having at least one of different screens or screen widths, said flexographic printing press being operated, in a printing operation with said flexographic printing forme, with an anilox roller having been computationally selected from among said plurality of anilox rollers based on the dot density of said flexographic printing forme or data derived from the dot density (“s another option, the RFID chip may be programmed already in the manufacturing process for the anilox roller and may include such data as cell count angle and cell volume, all which are transferred to the printing machine and displayed for operator information and possible offset adjustments to the calculated printing position with respect to the impression adjustment,” ¶ 0099).
Claims 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievers et al., US 2019/0351688 A1 (hereinafter Sievers).
Regarding claim 29, Sievers teaches a flexographic printing forme or a sleeve for a flexographic printing forme for use in a method according to claim 1, the flexographic printing forme or sleeve (200, Fig. 2A) comprising a machine-readable ID marking the flexographic printing forme or sleeve, said machine-readable ID configured to be read out by a machine and saved on a computer to be accessed (“The means for providing the indicia may comprise a computer programmed with instructions for embedding information into a code, such as a 2-dimensional code such as a QR code, a barcode, or any machine readable code known in the art, as well as a computer programmed with instructions for providing information formatted for embedding into a magnetic stripe or into a chip, such as an RFID chip, capable of being read by any reader known in the art,” ¶ 0023).
Regarding claim 30, Sievers teaches the invention of claim 29, as set forth in the rejection of claim 29 above. Sievers also teaches which further comprises a marking device for marking a mark with said machine-readable ID being different from an RFID tag (plate 200 is marked in Fig. 2A by the marker that marks mark 214).
Regarding claim 31, Sievers teaches the invention of claim 29, as set forth in the rejection of claim 29 above. Sievers also teaches which further comprises a measuring field for measuring a shore hardness (plate 200, Fig. 2A, is a field for measuring shore hardness).
Regarding claim 32, Sievers teaches a flexographic printing forme or a sleeve for a flexographic printing forme for use in a flexographic printing press according to claim 17, the flexographic printing forme or sleeve (200, Fig. 2A) comprising a machine-readable ID marking the flexographic printing forme or sleeve, said machine-readable ID configured to be read out by a machine and saved on a computer to be accessed (“The means for providing the indicia may comprise a computer programmed with instructions for embedding information into a code, such as a 2-dimensional code such as a QR code, a barcode, or any machine readable code known in the art, as well as a computer programmed with instructions for providing information formatted for embedding into a magnetic stripe or into a chip, such as an RFID chip, capable of being read by any reader known in the art,” ¶ 0023).
Regarding claim 33, Sievers teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Sievers also teaches which further comprises a marking device for marking a mark with said machine-readable ID being different from an RFID tag (plate 200 is marked in Fig. 2A by the marker that marks mark 214).
Regarding claim 34, Sievers teaches the invention of claim 32, as set forth in the rejection of claim 32 above. Sievers also teaches which further comprises a measuring field for measuring a shore hardness (plate 200, Fig. 2A, is a field for measuring shore hardness).
Regarding claim 35, Sievers teaches a flexographic printing forme or a sleeve for a flexographic printing forme for use in a system according to claim 22, the flexographic printing forme or sleeve (200, Fig. 2A) comprising a machine-readable ID marking the flexographic printing forme or sleeve, said machine-readable ID configured to be read out by a machine and saved on a computer to be accessed (“The means for providing the indicia may comprise a computer programmed with instructions for embedding information into a code, such as a 2-dimensional code such as a QR code, a barcode, or any machine readable code known in the art, as well as a computer programmed with instructions for providing information formatted for embedding into a magnetic stripe or into a chip, such as an RFID chip, capable of being read by any reader known in the art,” ¶ 0023).
Regarding claim 36, Sievers teaches the invention of claim 35, as set forth in the rejection of claim 35 above. Sievers also teaches which further comprises a marking device for marking a mark with said machine-readable ID being different from an RFID tag (plate 200 is marked in Fig. 2A by the marker that marks mark 214).
Regarding claim 37, Sievers teaches the invention of claim 35, as set forth in the rejection of claim 35 above. Sievers also teaches which further comprises a measuring field for measuring a shore hardness (plate 200, Fig. 2A, is a field for measuring shore hardness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw.
Regarding claim 5:
Whitelaw teaches the invention of claim 4, as set forth in the rejection of claim 4 above. 
Whitelaw does not teach which further comprises using a camera in the measuring operation.
The examiner takes Official Notice that cameras are well-known for advantageously providing a photographic record of events. For example, even a layperson with a smartphone knows that a camera is beneficial for creating photographs.
It has been held that merely combining prior art elements according to known methods to yield predictable results, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill could easily incorporate a well-known camera into the measuring operation by simply using a camera to create a photographic record of the measuring operation of Whitelaw. This would predictably allow the use of a camera in the measuring operation, without otherwise altering the operation of the camera or the measuring operation of Whitelaw.
It would have been obvious to a person having ordinary skill in the art at the time application was filed to modify Whitelaw to use a well-known camera in the measuring operation, because this would predictably and advantageously allow one to create a photographic record of the measuring operation, thereby resulting in using a camera in the measuring operation.
Regarding claim 6, Whitelaw teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Whitelaw also teaches which further comprises scanning an entire image of the flexographic printing forme in the measuring operation (44 scans entire surface of plates and/or sleeve, Fig. 1).
Regarding claim 7, Whitelaw teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Whitelaw also teaches which further comprises mounting at least one flexographic printing forme or at least two flexographic printing formes to a sleeve and recording the at least one flexographic printing forme or the at least two flexographic printing formes in the measuring operation (two plates 26, Fig. 1).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw in view of Schwab, US 2019/0016111 A1 (hereinafter Schwab).
Regarding claim 19:
Whitelaw teaches the invention of claim 17, as set forth in the rejection of claim 17 above. 
Whitelaw does not teach which further comprises a dryer for drying at least one of a printing substrate or the flexographic printing ink.
Schwab teaches that driers are advantageous for drying ink printed on a substrate (“a drier is provided downstream of every double printing station. An advantage of this configuration is that once ink has been applied, the applied amount of ink may be dried completely, allowing the web of printing material to be diverted in a trouble-free way without smearing,” ¶ 0011).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to add the dryer of Schwab, because Schwab teaches that a drier is advantageous for drying ink printed on a substrate, thereby resulting in a dryer for drying at least one of a printing substrate or the flexographic printing ink.
Regarding claim 20:
The combination of Whitelaw and Schwab teaches the invention of claim 19, as set forth in the rejection of claim 19 above.
The combination of Whitelaw and Schwab does not teach wherein a power of said dryer is changeable based on a computational use of the dot density or data derived from the dot density.
The examiner takes Official Notice that it is well-known to match the power and/or amount of drying provided by a dryer with the amount of substance or material that needs to be dried. For example, even a layperson who has used a clothes dryer in a domestic environment knows that the dryer has settings for an amount of heat and a drying time.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Whitelaw to control the amount and or time of drying to match the amount of ink that needs to be dried, because this would predictably allow the dryer to effectively dry the ink, thereby resulting in wherein a power of said dryer is changeable based on a computational use of the dot density or data derived from the dot density.
Regarding claim 21, the combination of Whitelaw and Schwab teaches the invention of claim 20, as set forth in the rejection of claim 20 above. The combination of Whitelaw and Schwab also teaches wherein the power of said dryer is changeable based on an additional computational use of a transfer volume of said anilox roller (as set forth in the rejection of claim 21, one having ordinary skill in the art would adjust the power of the dryer to match the amount of ink that needs to be dried).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loddenkoetter, US 20140251169 A1, discloses a method of measuring the surface of a roller (with sensors 15, 16, Fig. 1), to control the pressure of roller 6 against roller 9, but does not teach all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
25 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853